DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Feb. 21, 2022.  These drawings are accepted.
Claim Interpretation
The Examiner interprets the viscosity limitations in the claim as a limitation directed towards the manner of operating the material worked upon in the claim and does not provide for a structural limitation to the claim.  Alternatively, if it is interpreted the viscosity limitation provides for a structural limitation, the Examiner interprets the viscosity limitation as a material compatibility limitation direction towards compatibility with molten glass at high temperatures related to its viscosity.  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejection in the non-final office action dated Aug. 23, 2021 have been considered, but are moot due to new grounds of rejection necessitated by the amendment to the claims filed Feb. 21, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) in view of Shiraishi et al. (US 2012/0159989A1 – hereinafter Pub’989) and Ostendarp (US 6502423).
Regarding claim 14, Shiraishi (Fig. 1 and [0025]) discloses a glass feed device (“forming body 12”) supplying a glass ribbon (GR) in a first direction (vertical direction).  Shiraishi ([0011]) discloses the viscosity of the glass is less than 30,000 poise (~104.48 poise) at the lower edge portion of the main body.  This provides for at least a portion of the glass ribbon from the lower edge of the forming body exhibiting a viscosity of less than about 104.48 poise, which is within Applicant’s claimed range of at least a portion of the glass ribbon exhibiting a viscosity of less than about 108 poise.  The glass ribbon is fed to a redirection system (rollers (32) – including a rotary roller (34) and direction changing roller (48) – [0035] and shown Figs. 1, 4, and 7).  
Shiraishi fails to disclose at least a portion of the glass ribbon exhibits a viscosity of less than 107.4 poise and greater than 106 poise during redirecting.  However, as stated in the claim interpretation section above, the Examiner interprets the viscosity limitations in the claim as a limitation directed towards the manner of operating the material worked upon in the claim and does not provide for a structural limitation to the claim.  Alternatively, if it is interpreted the viscosity limitation provides for a structural limitation, the Examiner interprets the viscosity limitation as a material compatibility limitation direction towards compatibility with molten glass at high temperatures related to its viscosity.  As stated above, Shiraishi discloses viscosity of the glass is less than 30,000 poise (~104.48 poise) at the lower edge portion of the main body of the glass feed device.  Further, Pub’989 (Figs. 1 and 3 and [0061]-[0062] and [0076] discloses a forming apparatus contacting and redirecting a glass ribbon with rollers 18, 20, 22, 24, and 26 or rollers 44, 46, 48, 50, and 52.  Pub’989 discloses the viscosity of the glass contacting the rollers ranging from 102 Pas (~103 poise) and at the last roller 26 or 52 at a value of 106.2 Pas (~107.2 poise) or 106.4 Pas (~107.4 poise), respectively.  Both Shiraishi and Pub’989 discloses contact of rollers with molten glass at high temperatures.  Therefore, based on the disclosure by Shiraishi that the molten glass at the lower edge of the glass feed device at a viscosity of ~104.48 poise and a redirecting roller in a vicinity at the bottom of the glass feed device and the disclosure by Pub’989 of rollers compatible with and capable of redirecting molten glass at viscosities ranging from 103 poise to 107.4 poise, it would be obvious to a person having ordinary skill in the art, in the apparatus of Shiraishi to have rollers compatible with and capable of redirecting glass at viscosities ranging from 104.48 poise to 107.4.  
Shiraishi ([0035] and Figs. 1, 4, and 7) further discloses the rollers supply gas to form a thin gas layer (32), which supports the glass ribbon, and are therefore, considered as at least one gas bearing system for supplying a gas film for supporting the glass ribbon.  Shiraishi (Fig. 7 and [0037]) further discloses an embodiment with the conveying supporter (50) having an endless belt (62) with a moving speed for the endless belt for conveying.  Shiraishi discloses the moving speed of the endless belt is set so as to be different from the conveying speed of the glass ribbon above the supporting members (52).  By this arrangement, the supporting members and the glass slide through a thin gas layer (32) made of vapor film.  However, Shiraishi fails to disclose a system comprising a sensor for detecting a shape of the redirection of the glass ribbon in communication with a speed control.  However, Ostendarp (Fig. 1 and abstract) discloses a method of bending a glass band (glass ribbon) including forming a glass band by drawing the band vertically downward through a bending zone (3b).  Ostendarp (Col. 7, lines 7-54) discloses the bending zone has a monitoring device (30) for control of the changes of bending radius (R).  Ostendarp discloses the monitoring device comprises an ultrasonic spacing sensor (31) connected to control device (32) and the control device (32), which is in turn connected to a drive device (42) of the transport device (40).  Ostendarp discloses when a change of the bending radius (R) occurs and the control device tests whether or not the change is transient.  If it is a transient change fluctuation, the change of the bending radius is allowed to occur and the conveying speed of the glass band in the horizontal zone 3c remains unchanged, if a longer duration fluctuation occurs, a correction of the feed speed through the horizontal zone 3c must take place.  Ostendarp discloses a suitable signal is input to the drive so that an adjustment of the change in bending radius can take place, so that the sagging in the deflection zone can again be adjusted.  Ostendarp (Col. 3, lines 60-65) further discloses preferably the feed speed of the horizontal glass band is controlled to the bending or deflection.  Changes in the bending radius arise because of different feeds speeds of the vertical and horizontal portions of the glass, for example due to fluctuations in hot forming.
Both Shiraishi and Ostendarp teach drawing a glass ribbon vertically and subsequently bending of the glass prior to conveying in a horizontal orientation.  Ostendarp adds a sensor and control device to detect any sagging of the glass ribbon at the bending zone which communicates with a control to adjust speed of the conveying device to adjust the sagging to the original value.  It would have been obvious to a person having ordinary skill in the art to provide the sensor and control device system of Ostendarp to the apparatus of Shiraishi to provide a mechanism by which sagging of the glass ribbon at the bending zone can be corrected.
Regarding claims 15-16, and 22, Shiraishi (Figs. 1 and 7) illustrates, gas film (32) provided in conveying system (50) includes planar supports and redirects the glass ribbon horizontally.  The conveying supporter (50) provides for the claimed horizontally disposed, planar support for providing a planar gas film that redirects the glass ribbon to the second direction in claim 15.  The conveying supporter (50) also provides for a second gas bearing system comprising a horizontally disposed, planar support for providing a planar gas film that supports the redirected glass ribbon in the second direction, as claimed in claim 16.  Therefore, Shiraishi in view of Pub’989 and Ostendarp disclosing the conveying supporter (50) provides for the claimed at least one gas bearing system comprises a horizontally disposed, planar support for providing a planar gas film that redirects the glass ribbon to the second direction, as claimed in claim 22.
Regarding claim 18, as discussed in the rejection of claim 14 above, Ostendarp discloses the monitoring device comprises an ultrasonic spacing sensor (31) and the speed control is in communication with the at least one gas bearing, since Ostendarp (Col. 7, lines 44-53) discloses if a longer duration fluctuation occurs, a correction of the feed speed through the horizontal zone 3c must take place.  Ostendarp discloses a suitable signal is input to the drive so that an adjustment of the change in bending radius can take place, so that the sagging in the deflection zone can again be adjusted.  Ostendarp (Col. 5, lines 31-36) further discloses the sensors for monitoring bending or deflection from vertical alignment can be mechanical or optical sensors.  Therefore, based on the additional teachings from Ostendarp, it would be obvious to a person having ordinary skill in the art the ultrasonic sensor of Ostendarp to detect sag, could be substituted by an optical detector.
Regarding claim 23, Shiraishi (Fig. 3 and [0026]-[0027]) further discloses a “forming body 12” and discloses a plurality of walls (“upper edges 26”) defining an open channel (“channel 24”) where molten glass overflows downward over walls of the forming body to form two individual flows of molten glass that combine to form the glass ribbon.  Therefore, Shiraishi in view of Pub’989 and Ostendarp provides for the limitations claimed in claim 23.  
Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) in view of Shiraishi et al. (US 2012/0159989A1 – hereinafter Pub’989) and Ostendarp (US 6502423) as applied to claim 14 above, and further in view of Greulich-Hickman et al. (US 2006/0010915 – hereinafter Pub’915).
Regarding claims 15 and 21, as discussed in the rejection of claim 14 above, Shiraishi discloses rollers (32) – including a rotary roller (34) and a direction changing roller (48) ([0035] and shown Figs. 1 and 4).  Shiraishi discloses the rollers supply gas to form a thin gas layer (32).  Shiraishi ([0029]) further discloses the roller (34) is capable of being rotated in either direction.  The rollers provide for the at least one gas bearing system comprises a gas film that redirects the glass ribbon in the second direction, wherein the curved support (either rotary roller (32) or direction changing roller (48)) is rotatable around a first axis in a direction in which the glass ribbon is supplied.  Shiraishi fails to disclose specific details of the gas film on the rollers, such as an arcuate gas film.  However, Pub’915 (Figs. 1 and 2 and [0034]) discloses a gas cushion (10) formed between the glass sheet and the rollers is an arcuate gas cushion, since the shape of the gas cushion is formed based on the shape of the roller and the glass during directing.  Therefore, since the rollers are curved and forms a curved shape between the glass and the roller, it would be obvious to a person having ordinary skill in the art, a curved support, such as one of the rollers (34 or 48) providing an arcuate gas film that redirects the glass ribbon to the second direction, as claimed in claims 15 and 21.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) in view of Shiraishi et al. (US 2012/0159989A1 – hereinafter Pub’989) and Ostendarp (US 6502423) as applied to claim 14 above, and further in view of Burdette (US2011/0289967 – hereinafter Burdette) and Beall et al. (US 2012/0135848 – hereinafter Beall).
Regarding claim 24, as discussed in the rejection of claim 14 above Shiraishi discloses a glass feed device including a forming body to form a glass ribbon.  Shiraishi fails to disclose a forming body comprising an open slot.  However Burdette (Figs. 1B and [0015]) discloses a fusion process with a forming apparatus (112), which is similar to the forming body of Shiraishi to produce a continuous glass sheet (i.e. glass ribbon) and an alternative apparatus for forming a glass ribbon includes a slot draw and Beall ([0033]) discloses the slot draw method including a drawing tank having an open slot.  Therefore, based on the additional teachings of Burdette and Beall, it would be obvious to a person having ordinary skill in the art, the forming body of Shiraishi for supplying a glass ribbon could be substituted by a drawing tank, since the drawing tank and forming body preform the same function, specifically supplying a continuous glass ribbon.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2005/0178159 – hereinafter Shiraishi) in view of Shiraishi et al. (US 2012/0159989A1 – hereinafter Pub’989) and Ostendarp (US 6502423) as applied to claim 14 above, and further in view of Kohli (US 2013/004761 – hereinafter Kohli).
Regarding claim 25, as discussed in the rejection of claim 14 above, Shiraishi discloses a glass delivery system comprising a forming body to form a glass ribbon.  Shiraishi fails to disclose a forming body comprising at least one pair of forming rolls.  However, Kohli (Fig. 2 and [0024]) discloses a process comprising a forming body (24) similar to the forming body of Shiraishi, and Kohli discloses it is known in the art to provide for various rollers (48) to contact the ribbon along the edges to aid in the drawing process.  Therefore, based on the additional teachings of Kohli, it would be obvious to a person having ordinary skill in the art, to include a pair of rollers (corresponding to forming rollers) for aiding in drawing/forming of the glass ribbon.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741